 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 1 of 7 PageID #: 802




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


PURESHIELD, INC. AND VIACLEAN
TECHNOLOGIES, LLC,

            Plaintiffs,
                                                           Case No. 4:20-cv-00734-SDJ
       v.

ALLIED BIOSCIENCE, INC.,

            Defendant.


CORRECTED STIPULATION AND JOINT MOTION TO SEVER AND STAY PATENT
 INFRINGEMENT COUNTS I–X AND TO EXTEND DEFENDANT’S DEADLINE TO
                   RESPOND TO COUNTS XI-XIII

       Plaintiffs PureShield, Inc. and ViaClean Technologies, LLC (collectively, “Plaintiffs”)

and Defendant Allied BioScience, Inc. (“Defendant”) (collectively, “Parties”) hereby

respectfully stipulate and jointly move this Court to sever and stay Plaintiffs’ patent infringement

claims under Counts I–X pending resolution of a declaratory judgment action involving the ten

(10) patents asserted in this action (collectively, “Asserted Patents”), while Counts XI–XIII not

involving the Asserted Patents go forward. Good cause exists to support the Parties’ joint

request.

       On September 28, 2020, Plaintiffs filed this action against Defendant for infringement of

the Asserted Patents, false advertising arising under the Lanham Act, unfair competition arising

under Texas common law, and tortious interference with prospective business relations arising

under Texas common law. See ECF No. 1. The patent infringement claims under Counts I–X

(“Patent Claims”) are directed to issues that are separate and independent from the federal false

advertising claims and state law claims for unfair competition and tortious interference under
 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 2 of 7 PageID #: 803




Counts XI–XIII (collectively, “Non-Patent Claims”). This case is in its early stages and no

responsive pleading has been filed by Defendant thus far.

       Regarding the Patent Claims, the Complaint specifically alleges that “PureShield has all

substantial rights and standing to enforce the Asserted Patents by way of a license agreement.”

ECF No. 1 ¶ 72. After Plaintiffs filed their Complaint against Defendant, however, non-party

Novalent, Ltd. (“Novalent”) contended in several recent letters and public documents that it

purportedly owns all rights to the Asserted Patents and that Plaintiffs purportedly have no rights

to practice, license, or enforce the Asserted Patents.       In response, Plaintiffs have filed a

declaratory judgment action against Novalent in the United States District for the Middle District

of North Carolina, seeking a declaration that Plaintiffs have all substantial rights to the Asserted

Patents—including unfettered rights to enforce the Asserted Patents. See PureShield Inc. and

ViaClean Technologies, LLC v. Inhold, LLC and Novalent, Ltd., No. 20-cv-1025 (M.D.N.C.)

(“Declaratory Judgment Action”).

       Plaintiffs filed the Declaratory Judgment Action on November 13, 2020. Novalent has

since also attempted to introduce related issues regarding rights to the Asserted Patents in North

Carolina state court by filing a motion for leave to amend their complaint. See Inhold, LLC and

Novalent, Ltd. v. PureShield Inc. et al., No. 20-CVS-4841, ECF No. 48 (N.C. Super. Oct. 30,

2020) (“State Court Action”). Plaintiffs have opposed Novalent’s attempts to litigate patent law

issues in the State Court Action on the grounds that these issues belong in the Declaratory

Judgment Action pending in a federal district court with exclusive subject matter jurisdiction

over the issues. Id. at ECF No. 64.

       Based on the pending disputes between Plaintiffs and non-party Novalent regarding the

ownership and enforcement rights of the Asserted Patents involved in this case, Defendant




                                                 2
 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 3 of 7 PageID #: 804




requested agreement to sever the Patent Claims from the Non-Patent Claims, and stay the

severed Patent Claims until resolution of the disputes between Plaintiffs and Novalent. While

Plaintiffs maintain that PureShield has all substantial rights in and to the Asserted Patents, in

order to conserve judicial efficiency the Parties stipulate to severing and staying the Patent

Claims pending resolution of the disputes between Plaintiffs and Novalent regarding the

ownership and enforcement rights of the Asserted Patents—whether such resolution is reached

through the Declaratory Judgment Action or through the State Court Action.           The Parties

respectfully submit that the patent infringement allegations in this case can be more efficiently

resolved upon resolution of the disputes regarding ownership and enforcement rights of the

Asserted Patents.

       The Parties further agree and jointly request that the Non-Patent Claims go forward in

this litigation. The Non-Patent Claims do not involve the Asserted Patents and the Parties

respectfully submit that the allegations under the counts can be adjudicated separately and

independently of any allegations under the Patent Claims. The Parties further respectfully

submit that waiting to adjudicate the Non-Patent Claims until resolution of the unrelated patent

disputes between Plaintiffs and Novalent would unduly delay the necessary resolution of

significant disputes between the Parties in this case and would materially prejudice Plaintiffs

from pursuing claims that they should be permitted to pursue without delay.

       Relatedly, the current deadline for Defendant to respond to the Complaint is December 4,

2020. The Parties respectfully and jointly request that the Court extend Defendant’s deadline to

respond to Counts XI–XIII in Plaintiffs’ Complaint by fourteen (14) days to and including

December 18, 2020. The Parties jointly submit and agree that the proposed extension is not




                                               3
 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 4 of 7 PageID #: 805




sought for the purpose of delay. In addition, no pre-trial deadlines have been set in this matter

and should not be affected by the requested extension.

       For at least the foregoing reasons, the Parties respectfully and jointly request that the

Court sever and stay the Patent Claims pending resolution of disputes in the Declaratory

Judgment Action, permit the Non-Patent Claims to proceed in this case, and extend Defendant’s

deadline to respond to Counts XI–XIII in Plaintiffs’ Complaint by fourteen (14) days to and

including December 18, 2020.

Dated: December 4, 2020                         /s/ Brian Paul Gearing____________________
                                                Brian Paul Gearing, pro hac vice
                                                CROWELL & MORING LLP
                                                590 Madison Avenue, 20th Floor
                                                New York, NY 10022-2524
                                                Tel: (212) 223-4000
                                                Fax: (212) 223-4134
                                                bgearing@crowell.com

                                                Ali H.K. Tehrani, pro hac vice
                                                Siri Rao, pro hac vice
                                                Karla I. Arias, pro hac vice
                                                CROWELL & MORING LLP
                                                1001 Pennsylvania Avenue, N.W.
                                                Washington, DC 20004-2595
                                                Tel: (202) 654-2500
                                                Fax: (202) 628-5116
                                                atehrani@crowell.com
                                                srao@crowell.com
                                                karias@crowell.com

                                                Michael E. Jones
                                                SBN: 10929400
                                                POTTER MINTON, PC
                                                110 North College, Suite 500
                                                Tyler, Texas 75702
                                                Tel: (903) 597-8311
                                                Fax: (903) 593-0846

                                                Attorneys for Plaintiffs PureShield, Inc. and
                                                ViaClean Technologies, LLC




                                                4
Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 5 of 7 PageID #: 806




                                     /s/ Eric Klein
                                     Eric Klein
                                     Texas State Bar No. 24041258
                                     Email: eklein@velaw.com
                                     VINSON & ELKINS L.L.P.
                                     2001 Ross Avenue, Suite 3900
                                     Dallas, TX 75201
                                     Telephone: (214) 220-7700
                                     Facsimile: (214) 220-7716

                                     ATTORNEY FOR DEFENDANT ALLIED
                                     BIOSCIENCE, INC.




                                     5
 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 6 of 7 PageID #: 807




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I served the foregoing document upon the attorneys of

record for all parties by electronically filing the foregoing pleading with the Clerk of Court using

the CM/ECF system, which will automatically send email notification of such filing to registered

attorneys of record.

Dated: December 4, 2020                           /s/ Ali H.K. Tehrani__________________
                                                  Ali H.K. Tehrani
 Case 4:20-cv-00734-SDJ Document 17 Filed 12/04/20 Page 7 of 7 PageID #: 808




                            CERTIFICATE OF CONFERENCE

       Pursuant to Civil L.R. 7(i), it is hereby certified that counsel have complied with the meet

and confer requirement under Civil L.R. 7(h). This motion is unopposed.

Dated: December 4, 2020                          /s/ Ali H.K. Tehrani__________________
                                                 Ali H.K. Tehrani
